Case 17-30097-ABA            Doc 38 Filed 12/05/18 Entered 12/06/18 00:35:40                             Desc Imaged
                                  Certificate of Notice Page 1 of 4

  UNITED STATES BANKRUTPCY COURT
  DISTRICT OF NEW JERSEY

  OFFICE OF THE CHAPTER 13 STANDING TRUSTEE
  Isabel C. Balboa, Esquire
  Cherry Tree Corporate Center                                                            Order Filed on December 3, 2018
  535 Route 38, Suite 580                                                                 by Clerk
                                                                                          U.S. Bankruptcy Court
  Cherry Hill, NJ 08002                                                                   District of New Jersey
  (856) 663-5002


                                                                   Case No:               17-30097-ABA
  In Re:
                                                                   Hearing Date:          11/30/2018
           CHARLES S. JOHNSON
                                                                   Judge:                 Andrew B. Altenburg, Jr.
           ROSA M. JOHNSON
                                                                   Chapter:                              13




                  Recommended Local Form:                     ¨     Followed          ý     Modified




                               ORDER REGARDING CHAPTER 13 STANDING
                                  TRUSTEE’S MOTION TO DISMISS OR
                                    CERTIFICATION OF DEFAULT

 The relief set forth on the following pages number two (2) through three (3) is hereby ORDERED.




DATED: December 3, 2018




                                                                                                              IS_CHH_5001_OTBS
Case 17-30097-ABA               Doc 38 Filed 12/05/18 Entered 12/06/18 00:35:40                                  Desc Imaged
                                     Certificate of Notice Page 2 of 4

     The Court having considered the motion or certification of Isabel C. Balboa, Chapter 13 Standing Trustee,
 and any objections filed, it is hereby


     ORDERED that:

       ¨       The debtor(s)' case is hereby DISMISSED




       ý       The debtor(s)’ plan is allowed to continue at the regular monthly payment of $1,377.00 for a period

               of 47 months. If the debtor(s) should fail to make any future Chapter 13 plan payment for a period of

               more than thirty (30) consecutive days, the Trustee shall file a Certification of Default with notice of

               said Certification to the debtor(s) and debtor(s)’ attorney, if any, and the court shall enter an Order

               dismissing the debtor(s)’ case.




       ý       An Order to Employer to pay the Chapter 13 Trustee shall be prepared and filed with the Court by the

               debtor(s) or debtor(s)’ attorney, if any, within thirty (30) days from the date of this Order.




       ý       Other:




               ý         IT IS FURTHER ORDERED that, pursuant to 11 U.S.C. § 349(b), this Court for cause

                         retains jurisdiction over any additional application filed within 30 days by any

                         administrative claimant for funds on hand with the Chapter 13 Standing Trustee.




                ý        IT IS FURTHER ORDERED that the debtor(s)' case is allow to continue with the arrears

                         being capitalized throught the debtor(s)' plan, and the plan shall continue at $13,776.00 which

                         represents total receipts applied to plan.




                                                                      2
                                                                                                                         IS_CHH_5001_OTBS
Case 17-30097-ABA      Doc 38 Filed 12/05/18 Entered 12/06/18 00:35:40                                Desc Imaged
                            Certificate of Notice Page 3 of 4

          ¨    IT IS FURTHER ORDERED that the debtor(s)’ case is allowed to

               continue with a lump sum payment of             due within     days from

               the date of this Order.




          ¨    IT IS FURTHER ORDERERED that if the debtor(s)’ instant Chapter 13 case is dismissed,

               such dismissal shall be with prejudice and the debtor(s) shall be barred from filing for

               Chapter 13 bankruptcy protection for a period of      from the date of dismissal of debtor(s)’

               case.




          ¨    IT IS FURTHER ORDERED that the debtor(s)’ case is allowed to continue with tier

               payments of




          ý    This order incorporates a fee application for debtor(s)’ attorney in the

               amount of $400.00 pending Court approval.




          ¨    A status hearing shall be held on         .




                                                         3
                                                                                                          IS_CHH_5001_OTBS
        Case 17-30097-ABA              Doc 38 Filed 12/05/18 Entered 12/06/18 00:35:40                               Desc Imaged
                                            Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 17-30097-ABA
Charles S. Johnson                                                                                         Chapter 13
Rosa M. Johnson
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0312-1                  User: admin                        Page 1 of 1                          Date Rcvd: Dec 03, 2018
                                      Form ID: pdf903                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 05, 2018.
db/jdb         +Charles S. Johnson,   Rosa M. Johnson,   P.O. Box 187,   Richland, NJ 08350-0187

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 05, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 3, 2018 at the address(es) listed below:
              Andrew L. Spivack    on behalf of Creditor   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
               nj.bkecf@fedphe.com
              Isabel C. Balboa   on behalf of Trustee Isabel C. Balboa ecfmail@standingtrustee.com,
               summarymail@standingtrustee.com
              Isabel C. Balboa   ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              Kevin C. Fayette   on behalf of Joint Debtor Rosa M. Johnson kfayette@kevinfayette.com
              Kevin C. Fayette   on behalf of Debtor Charles S. Johnson kfayette@kevinfayette.com
              Sherri Jennifer Smith    on behalf of Creditor   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
               nj.bkecf@fedphe.com, nj.bkecf@fedphe.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                             TOTAL: 7
